—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered May 25, 1995, convicting her of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that her conviction of assault in the second degree was repugnant to her acquittal of criminal possession of a weapon in the fourth degree is unpreserved for appellate review because she failed to raise this argument prior to the discharge of the jury (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Alfaro, 66 NY2d 985, 987; People v Cabrera, 221 AD2d 461).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Pizzuto, Florio and McGinity, JJ., concur.